MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                      FILED
court except for the purpose of establishing                              Nov 30 2017, 9:34 am

the defense of res judicata, collateral                                        CLERK
estoppel, or the law of the case.                                          Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jane H. Conley                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Andrew Perez,                                           November 30, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1707-CR-1540
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Jose Salinas, Judge
Appellee-Plaintiff                                      Trial Court Cause No.
                                                        49G14-1509-F6-32919



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1540 | November 30, 2017           Page 1 of 7
                                           Statement of the Case
[1]   Andrew Perez (“Perez”) appeals his conviction following a jury trial of Level 6

      felony resisting law enforcement1 and Class C misdemeanor reckless driving.2

      He argues that there is insufficient evidence to support his convictions.

      Concluding that the evidence is sufficient, we affirm Perez’s convictions for

      resisting law enforcement and reckless driving.


[2]   We affirm.


                                                     Issues
                 1.           Whether there is sufficient evidence to support Perez’s
                              resisting law enforcement conviction.


                 2.           Whether there is sufficient evidence to support Perez’s
                              reckless driving conviction.


                                                     Facts
[3]   In September 2015, Indianapolis Metropolitan Police Department Officer

      Thomas McGraw (“Officer McGraw”) worked off-duty at Ivy Tech

      Community College in Indianapolis. On September 3, while patrolling an Ivy

      Tech parking lot, Officer McGraw noticed a Honda motorcycle with a bent

      license plate. Because the plate was bent, the number on it could not be read




      1
          IND. CODE § 35-44.1-3-1.
      2
          I.C. § 9-21-8-52.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1540 | November 30, 2017   Page 2 of 7
      from behind the motorcycle. Upon closer examination, Officer McGraw

      noticed that the number on the license plate did not match the number on the

      expiration sticker. Officer McGraw ran the two numbers on his computer and

      learned that the number on the license plate was registered to a Suzuki

      motorcycle registered in the name of Andrew Perez in Indianapolis. However,

      the number on the sticker was registered to a Toyota vehicle that was not a

      motorcycle. Officer McGraw also ran the motorcycle’s vehicle identification

      number and learned that it was registered to a Franklin, Indiana address.


[4]   While Officer McGraw was running the numbers on the computer, he saw

      Perez, who was carrying a motorcycle helmet, exit one of the classroom

      buildings. When Perez saw Officer McGraw, Perez turned around and re-

      entered the building. Officer McGraw went inside the building to look for

      Perez and question him about the registration and license plate irregularities.

      However, Perez had already made his way back outside and was walking

      between parked cars toward the motorcycle. Perez bent down behind a

      minivan to put on his helmet while looking in the direction of Officer

      McGraw’s car. Perez then ran “full tilt” to the motorcycle. (Tr. 63).


[5]   When Officer McGraw saw Perez running to the motorcycle, the officer held

      up his hand and yelled “stop, police” several times. (Tr. 63). Perez lifted the

      visor on his helmet, looked at the officer, and yelled, “Why?” (Tr. 64). Officer

      McGraw responded that he needed to see Perez’s registration. Perez, however,

      drove away “at a high rate of speed.” (Tr. 64). Perez was going so fast that his

      momentum carried him across the center line into the opposing lane of traffic as

      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1540 | November 30, 2017   Page 3 of 7
      he pulled onto 26th Street. Perez then turned onto Illinois Street, where the

      “speed limit was 35 and traffic was going about – most of the traffic was 35 to

      40 or 45. [Perez] was passing them like they were standing still.” (Tr. 95).

      Officer McGraw was afraid for Perez’s safety “as well as the students walking

      or cars on Illinois because he was going very fast.” (Tr. 71). According to

      Officer McGraw, Perez was “without question” endangering others on the

      road. (Tr. 71).


[6]   After a short investigation, Officer McGraw was able to identify Perez. The

      State charged Perez with Level 6 felony resisting law enforcement, Class C

      misdemeanor reckless driving, Class C infraction driving with an expired plate,

      and Class C infraction operating a vehicle with a registration number belonging

      to a different vehicle. Before trial, Perez admitted that he had committed the

      two infractions. He was subsequently convicted by the jury of the misdemeanor

      and felony offenses. He now appeals those convictions.


                                                 Decision
[7]   Perez argues that there is insufficient evidence to support his resisting law

      enforcement and reckless driving convictions. Our standard of review for

      sufficiency of the evidence claims is well settled. We consider only the

      probative evidence and reasonable inferences supporting the verdict. Drane v.

      State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the evidence or

      judge witness credibility. Id. We will affirm the conviction unless no

      reasonable fact finder could find the elements of the crime proven beyond a


      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1540 | November 30, 2017   Page 4 of 7
      reasonable doubt. Id. The evidence is sufficient if an inference may be

      reasonably drawn from it to support the verdict. Id. at 147.


      1. Resisting Law Enforcement


[8]   Perez first argues that there is insufficient evidence to support his conviction for

      resisting law enforcement. In order to convict Perez of Level 6 felony resisting

      law enforcement, the State had the burden to prove beyond a reasonable doubt

      that Perez used a vehicle to flee from Officer McGraw after the officer identified

      himself by visible or audible means and ordered Perez to stop. See I.C. § 35-

      44.1-3-1(a)(3) and (b)(1)(A). In addition, the “government’s seizure of [Perez

      had to] rest on specific, articulable facts that [led Officer McGraw] to

      reasonably suspect that criminal activity [was] afoot.” Gaddie v. State, 10

      N.E.3d 1249, 1253 (Ind. 2014).


[9]   Perez argues that the “order to stop in this case was not based on any indication

      or even suspicion of criminal activity.” (Perez’s Br. 9). Perez apparently

      believes that Officer McGraw’s investigation concerning the registration and

      license plate irregularities, which were infractions, did not satisfy the reasonable

      suspicion of criminal activity contemplated by Gaddie. However, as the State

      points out, a “police officer is constitutionally permitted to stop and briefly

      detain a person who has committed a traffic infraction.” (State’s Br. 10). See

      INDIANA CODE § 34-28-5-3 (explaining that when a law enforcement officer

      believes in good faith that a person has committed an infraction, the officer may

      detain that person); State v. Quirk, 842 N.E.2d 334, 340 (Ind. 2006) (explaining


      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1540 | November 30, 2017   Page 5 of 7
       that a police officer may stop a vehicle if he observes a minor traffic violation

       such as an unilluminated headlight); Datzek v. State, 838 N.E.2d 1149, 1154

       (Ind. Ct. App. 2005) (explaining that an officer may briefly detain a person

       whom the officer believes has committed an infraction such as failure to use a

       signal before turning), trans. denied. Officer McGraw had reasonable suspicion

       to order Perez to stop. We therefore find sufficient evidence to support Perez’s

       conviction for resisting law enforcement.


       2. Reckless Driving


[10]   Perez also argues that there was insufficient evidence to support his conviction

       for reckless driving. Perez has waived appellate review of this argument

       because his one-paragraph argument is supported neither by citation to

       authority nor cogent argument. See Smith v. State, 822 N.E.2d 193, 202-03 (Ind.

       Ct. App. 2005) (“Generally, a party waives any issue raised on appeal where

       the party fails to develop a cogent argument or provide adequate citation to

       authority and portions of the record.”), trans. denied.


[11]   Waiver notwithstanding, we find no error. In order to convict Perez of Class C

       misdemeanor reckless driving, the State had the burden to prove beyond a

       reasonable doubt that Perez operated a vehicle and recklessly drove at an

       unreasonably high rate of speed under such circumstances as to endanger the

       safety or property of others and/or block the proper flow of traffic. See I.C. § 9-

       21-8-52(a)(1).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1540 | November 30, 2017   Page 6 of 7
[12]   Here, our review of the record reveals that Officer McGraw testified that Perez

       drove away on his motorcycle at a high rate of speed. According to Officer

       McGraw, Perez was going so fast that his momentum carried him across the

       center lane of traffic as he pulled onto 26th Street. Perez then turned onto

       Illinois Street, where he was passing cars that were doing the speed limit “like

       they were standing still.” (Tr. 95). Officer McGraw was afraid for the safety of

       Perez, the students walking on campus, and the cars on Illinois Street. Officer

       McGraw testified that McGraw was “without question” endangering others on

       the road. (Tr. 71). This evidence is sufficient to support Perez’s conviction of

       reckless driving.


[13]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1540 | November 30, 2017   Page 7 of 7